Citation Nr: 1209429	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  11-20 977A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for aid and attendance and/or housebound status.

2.  Entitlement to service connection for dementia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran's spouse; R.M., M.D.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION


The Veteran served on active duty from July 1979 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

In October 2011, the Board was notified that the Veteran passed away that same month.  The Veteran's spouse filed a request seeking substitution for the Veteran's pending claims in October 2011.  Although the Veteran had already died, the Veteran's spouse presented testimony regarding the merits of the Veteran's pending claims during a January 2012 hearing before the Board.  The issue of the Veteran's spouse's request for entitlement to substitution is referred to the RO for appropriate action.  

As the undersigned Veteran's Law Judge has already heard testimony regarding the merits of the claims for which the Veteran's spouse has requested substitution, this case must be returned to the undersigned Veteran's Law Judge for consideration on appeal.


FINDING OF FACT

In December 2011, the Board was notified that the Veteran died in October 2011.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  VA will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated, in this case, the Columbia, South Carolina RO.  As noted in the introduction, the Veteran's spouse filed a request for substitution in October 2011.  However, as this issue has not yet been determined by the RO, the Board does not have jurisdiction to consider the merits of the appeal at this time.


ORDER

The claim of entitlement to special monthly compensation based on the need for aid and attendance and/or housebound status is dismissed.

The claim of entitlement to service connection for dementia is dismissed.



		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


